Title: To James Madison from William C. C. Claiborne, 7 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 7 August 1805, New Orleans. “In my communication of the 29 ultimo, was inclosed a Letter to me, from the Marquis of Casa Calvo, (soliciting that the Spanish Officers now in this Territory, may be exempted from the payment of the Municipal Tax) together with a Copy of my answer thereto.
          “I now have the Honor to transmit you, a second Letter from the Marquis on the same subject, together with a list of the Officers alluded to; and if it be not improper, I should be glad to hear your sentiment, as to the propriety of the exemtion solicited: my own opinion is, ‘that the Officers generally who possess property within this Territory, are liable to Taxation; nor can exemtion be made in favor of the Marquis and the members of his Family, until he shall have been recognized by the President as an Agent of Spain.’ You no doubt will be surprised to find so many Foreign Officers in this City; the fact is th⟨at⟩; they are wedded to Loisiana, and necessity alone will induce them to depart. I have repeatedly by Letter, and verbally, informed the Marquis, that the continuance in this Territory, of ‘so many Spanish officers so long beyond the right occasion for it’ was not seen with approbation, and urged their departure: The Marquis has as often assured me of his disposition to comply with my wishes, but you will percieve that the inconveniance is not yet remedied.”
         